Order entered October 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01534-CR

                               MICHAEL ADAMS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F12-00936-Y

                                           ORDER
       The Court REINSTATES the appeal.

       On August 26, 2013, we ordered the trial court to make findings regarding why State’s

Exhibit nos. 1, 2, 3, and 13 had not been filed. On August 30, 2013, we received a supplemental

record containing State’s Exhibit nos. 3 and 13, and on October 15, 2013, we received State’s

Exhibit nos. 1 and 2. Therefore, it appears the record is now complete.

                                                      /s/   LANA MYERS
                                                            JUSTICE